Me.. Justice FraNco Soto
delivered the opinion of the court.
The defendant was found guilty of a violation of section 263 of the Penal Code.
He took the present appeal from the judgment of the trial court and in his .brief maintains that the trial judge committed manifest error in weighing the evidence.
From the statement of the case it appears that the only evidence charging the defendant with the commission of the offense was the testimony of the complaining witness that the defendant “has not given his daughter a cent for a year. ’ ’
The complaint was filed on November 14, 1920, and the case was tried on appeal in the First District Court of San Juan on April 17, 1923.
It follows clearly that there is a serious variance between the complaint and the evidence, for if the offense was committed at all, it was committed after the complaint liad been filed.
The error is evident, so the judgment must be reversed and the defendant acquitted.

Reversed.

*559Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.